
	
		II
		Calendar No. 608
		111th CONGRESS
		2d Session
		H. R. 685
		[Report No. 111–322]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To require the Secretary of the Interior to
		  conduct a special resource study regarding the proposed United States Civil
		  Rights Trail, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Civil Rights Trail
			 Special Resource Study Act of 2009.
		2.Special resource study regarding proposed
			 united states civil rights trail
			(a)Study
			 RequiredThe Secretary of the
			 Interior shall conduct a special resource study for the purpose of evaluating a
			 range of alternatives for protecting and interpreting sites associated with the
			 struggle for civil rights in the United States, including alternatives for
			 potential addition of some or all of the sites to the National Trails
			 System.
			(b)ConsultationThe Secretary shall conduct the special
			 resource study in consultation with appropriate Federal, State, county, and
			 local governmental entities.
			(c)Study requirementsThe Secretary shall conduct the study
			 required under subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)) and section 5(b)
			 of the National Trails System Act (16 U.S.C. 1244(b)),
			 as appropriate.
			(d)Study ObjectivesIn conducting the special resource study,
			 the Secretary shall evaluate alternatives for achieving the following
			 objectives:
				(1)Identifying the resources and historic
			 themes associated with the movement to secure racial equality in the United
			 States for African Americans that, focusing on the period from 1954 through
			 1968, challenged the practice of racial segregation in the Nation and achieved
			 equal rights for all American citizens.
				(2)Making a review of existing studies and
			 reports, such as the Civil Rights Framework Study, to complement and not
			 duplicate other studies of the historical importance of the civil rights
			 movements that may be underway or undertaken.
				(3)Establishing connections with agencies,
			 organizations, and partnerships already engaged in the preservation and
			 interpretation of various trails and sites dealing with the civil rights
			 movement.
				(4)Protecting historically significant
			 landscapes, districts, sites, and structures.
				(5)Identifying alternatives for preservation
			 and interpretation of the sites by the National Park Service, other Federal,
			 State, or local governmental entities, or private and nonprofit organizations,
			 including the potential inclusion of some or all of the sites in a National
			 Civil Rights Trail.
				(6)Identifying cost estimates for any
			 necessary acquisition, development, interpretation, operation, and maintenance
			 associated with the alternatives developed under the special resource
			 study.
				(e)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing the results of the study conducted under subsection (c) and any
			 recommendations of the Secretary with respect to the route.
			
	
		September 27, 2010
		Reported without amendment
	
